(Integrys Energy Group, Inc. News Release) Exhibit 99.1 For Immediate Release February 19, 2008 Contact: Steven P. Eschbach, CFAVice President – Investor RelationsIntegrys Energy Group, Inc.(312) 228-5408 Integrys Energy Group Reports 2007 Fourth Quarter Financial Results Chicago, February 19, 2008 – Integrys Energy Group, Inc. (NYSE:TEG), an operator of regulated natural gas and electric utilities and nonregulated energy related business units, today announced the following financial results for the quarter ended December 31, 2007. Integrys Energy Group's Results (Millions, except share amounts) 2007 2006 Percent Change Income available for common shareholders $ 85.1 $ 21.3 300.0 Basic earnings per share $ 1.11 $ 0.49 126.5 Diluted earnings per share $ 1.11 $ 0.49 126.5 Average shares of common stock Basic 76.5 43.5 75.9 Diluted 76.6 43.6 75.7 Integrys Energy Group recognized income available for common shareholders of $85.1million ($1.11 diluted earnings per share) for the quarter ended December 31, 2007, compared with income available for common shareholders of $21.3million ($0.49 diluted earnings per share) for the quarter ended December 31, 2006.Significant factors impacting the change in earnings and earnings per share were as follows: · Diluted earnings per share for the quarter ended December 31, 2007, were impacted by a 33.0million share (75.7%) increase in the weighted average number of outstanding shares of Integrys Energy Group's common stock, compared with the same quarter in 2006.Integrys Energy Group issued 31.9million shares on February21, 2007, in conjunction with the Peoples Energy merger.Additional shares were also issued under the Integrys Energy Group Stock Investment Plan and certain stock-based employee benefit plans. · Regulated electric utility segment earnings increased $2.3million (14.7%), from earnings of $15.6million for the quarter ended December 31, 2006, to earnings of $17.9million for the same quarter in 2007.Earnings at the regulated electric utilities improved primarily as a result of a $5.5million ($3.3million after-tax) increase in operating income, driven by a $23.3million ($14.0million after-tax) increase in Wisconsin Public Service Corporation's regulated electric margin, partially offset by a $16.4million increase ($9.8million after-tax) in operating and maintenance expenses at Wisconsin Public Service.A higher margin at Wisconsin Public Service was driven by the retail electric rate increase that was effective on Integrys Energy Group Reports2007 Fourth Quarter Financial Results February 19, 2008 Page 2 January 12, 2007.The increase in operating and maintenance expenses was due in part to $3.9million ($2.3million after-tax) of higher transmission costs, a $2.7million ($1.6million after-tax) increase in maintenance expenses (related to several unplanned outages in the fourth quarter of 2007), and the allocation of $2.5million ($1.5million after-tax) of external costs to achieve merger synergies. · Regulated natural gas utility segment earnings increased $18.6million, from earnings of $9.5million during the fourth quarter of 2006, to earnings of $28.1million for the same quarter in 2007.Higher earnings at the regulated natural gas utility were primarily due to the following: - The Peoples Energy natural gas utilities (The Peoples Gas Light and Coke Company and North Shore Gas Company), which were acquired effective February 21, 2007, contributed combined earnings of $11.0million in the fourth quarter of 2007.Due to the seasonal nature of natural gas utilities, earnings are generally derived during the heating season (first and fourth quarters).The fourth quarter income for the Peoples Energy natural gas utilities was less than the level we would normally expect, primarily due to increased costs of providing service at The Peoples Gas Light and Coke Company.It is important to note that a rate order was approved in February 2008 that provides for an increase in rates at The Peoples Gas Light and Coke Company, which will aid in the future recovery of rising costs. - Natural gas utility earnings at Wisconsin Public Service increased $6.0million, from earnings of $5.9million for the fourth quarter of 2006, to earnings of $11.9million for the same quarter in 2007, driven by improved quarter-over-quarter operating income.Operating income at Wisconsin Public Service's natural gas utility increased $8.3million ($5.0million after-tax), primarily due to a $7.9million ($4.7million after-tax) increase in natural gas margins, driven by the retail natural gas rate increase, which was effective January 12, 2007.Natural gas volumes were also up 5.8% quarter-over-quarter, related to colder weather in the fourth quarter of 2007, compared to the same quarter in 2006.The colder quarter-over-quarter weather conditions contributed $1.2million ($0.7million after-tax) to the increase in Wisconsin Public Service's natural gas margin.Although weather conditions were favorable quarter-over-quarter, for the fourth quarter of 2007 heating degree days at Wisconsin Public Service were still 6.7% lower than normal. - Combined earnings at Michigan Gas Utilities Corporation and Minnesota Energy Resources Corporation also increased slightly quarter-over-quarter.The billing process (which is outsourced) for these two businesses was enhanced in 2007, allowing for an improvement in collection efforts.As a result, bad debt expense was reduced $3.2million ($1.9million after-tax) quarter-over-quarter.The increase in earnings attributed to the emphasis placed on improved collection efforts in 2007 was partially offset by a decrease in natural gas margins, as weather normalized usage per customer was down at both of these natural gas utilities.General economic conditions worsened quarter-over-quarter, which resulted in more customers conserving energy. Integrys Energy Group Reports2007 Fourth Quarter Financial Results February 19, 2008 Page 3 · Integrys Energy Services' earnings increased $48.4million, from earnings of $0.7million for the quarter ended December 31, 2006, to earnings of $49.1million for the same quarter in 2007, due to the following: - A combined $73.1million ($43.9million after-tax) increase in retail and wholesale electric margins, related primarily to the following: - Integrys Energy Services recognized $39.2million ($23.5million after-tax) of mark-to-market gains on derivative contracts in the fourth quarter of 2007, compared to $31.6million ($19.0million after-tax) of mark-to-market losses during the same period in 2006.Period-by-period variability in the margin contributed by Integrys Energy Services' retail and wholesale electric operations is expected due to differences in the timing of gains and losses recognized on derivative and non-derivative contracts, as required by generally accepted accounting principles. - Continued expansion of Integrys Energy Services' electric wholesale origination business through infrastructure expansion and the addition of experienced sales personnel drove a $3.2million ($1.9million after-tax) quarter-over-quarter increase in Integrys Energy Services' electric margin. - Realized retail electric margins increased by $1.5million ($0.9million after-tax) in the fourth quarter of 2007, compared to the fourth quarter of 2006, driven by further penetration into the Texas market and customer additions in New England due to an increased sales focus in this area.The realized retail electric margin in Illinois was flat quarter-over-quarter as it included the negative impact of $7.3million ($4.4million after-tax) of amortization related to purchase accounting adjustments required as a result of the Peoples Energy merger. - A $14.2million ($8.5million after-tax) increase in Integrys Energy Services' natural gas margins was primarily related to improved optimization of supply supporting retail natural gas operations in Illinois and Ohio, as well as positive overall margin contributed by the nonregulated retail and wholesale natural gas marketing operations of Peoples Energy (which was partially offset by $6.1million ($3.7million after-tax) of amortization related to purchase accounting adjustments required as a result of the Peoples Energy merger). - A $3.8million increase in after-tax earnings related to Integrys Energy Services' investment in a synthetic fuel facility.After-tax earnings for the quarter ended December 31, 2006 were $1.3million, compared to $5.1million of after-tax earnings for the same quarter in 2007. - An offsetting decrease in Integrys Energy Services' earnings related to a $17.9million ($10.7million after-tax) increase in operating and maintenance expenses, driven by higher payroll, benefit costs, and consulting fees related to continued business expansion activities at Integrys Energy Services, the most significant of which related to the acquisition of the nonregulated operations of Peoples Energy. Integrys Energy Group Reports2007 Fourth Quarter Financial Results February 19, 2008 Page 4 · Financial results at the Holding Company and Other segment improved $0.6million, from an after-tax loss of $4.5million during the quarter ended December31, 2006, to an after-tax loss of $3.9million for the quarter ended December 31,2007, driven primarily by a $3.6million pre-tax ($2.2million after-tax) increase in equity earnings from our investment in American Transmission Company. · In connection with the February 21, 2007 Peoples Energy merger, Integrys Energy Group announced its intent to divest of its oil and natural gas production business.This segment was sold in the third quarter of 2007.During the quarter ended December 31, 2007, the initial after-tax gain recorded in the third quarter of 2007 on the sale of the oil and natural gas production business was reduced by $6.1million after-tax, reducing the after-tax gain recognized on this sale to $7.6million.The reduction to the gain resulted from certain post closing adjustments (primarily related to working capital) identified in the fourth quarter of 2007. YEAR-END RESULTS Integrys Energy Group recognized income available for common shareholders of $251.3million ($3.50 diluted earnings per share) for the year ended December 31, 2007, compared with income available for common shareholders of $155.8million ($3.67 diluted earnings per share) for the year ended December 31, 2006. EARNINGS FORECAST Integrys Energy Group continues to manage its portfolio of businesses to achieve long-term growth in its utility and nonregulated operations, while maintaining an emphasis on regulated growth.The company’s emphasis on regulated growth has been demonstrated by the Peoples Energy merger in 2007, ongoing expansion of its generation fleet, and the acquisition of retail natural gas distribution operations in Michigan and Minnesota during 2006.The company utilizes financial tools commonly used in the industry to help mitigate risk for the benefit of both shareholders and customers.Also, the company’s asset management strategy continues to deliver shareholder return from certain asset transactions.The company’s long-term diluted earnings per share growth rate target remains at 6% to 8% on an average annualized basis, with fluctuations in any given year that may be above or below that target range. The company anticipates generating earnings per diluted share in 2008 in the range of $3.33 to $3.78.This guidance assumes normal weather conditions for 2008, the availability of generation units, the anticipated merger impacts relating to transition costs and anticipated purchase accounting adjustments, and anticipated synergy savings.The diluted earnings per share guidance does not include the impact of mark-to-market activity on derivative instruments. The projected guidance range for 2008 diluted earnings per share from continuing operations
